DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, filed on 3/30/2021 with respect to claims 1-7 and 12 have been fully considered and are persuasive.  The non final rejection issued on 1/1/2021 on claims 1-7 and 12 of has been withdrawn. 
Applicant's arguments filed on 3/30/2021 with respect to claim 11  have been fully considered but they are not persuasive. 
On page 9, second paragraph of the remarks filed on 3/30/2021, the applicant argues that claim 11 is a device claim and essentially a product by process claim. However, the preamble of the claim has “method” wording. 
Allowable Subject Matter
Claims 1-7 and 12 are allowed.
Claim Objections
	Claim 11 is objected. Applicant intends claim 11 to be a device claim as explained above. However, the preamble of the claim has “method” wording on it. Applicant is requested to change the preamble of the claim to clearly state that the claim is a device claim and not a device. For example, the product by process claims should be in such a way to say “The silicon carbide semiconductor device according to claim 2 made by a method, the method comprising…” instead of a preamble  that starts with “A method for…”
Conclusion

This application is in condition for allowance except for the following formal matters: 
The status of claim 11 as to device or method claim should be clearly stated as explained in the response to arguments section and claim objection section. 
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

/FAZLI ERDEM/Primary Examiner, Art Unit 2826                                                                                                                                                                                                        4/16/2021